                        /
     i'
     I      ~       I

    I -;---...___
/                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
                            ------------------------- ---------
I                           UNITED STATES OF AMERICA
                                                                                         CONSENT PRELIMINARY
I                                          - v. -                                        ORDER OF FORFEITURE/

I                           MORY KABA,
                                                                                         MONEY JUDGMENT


I                                                   Defendant.
                                                                                          19 Cr. 633 (CM)



I                           ------------------------------------                    X

II                                          WHEREAS, on or about September 3, 2019, MORY KABA (the "Defendant"),

                            was charged in a two-count Information 19 Cr. 633 (CM) (the "Information") with conspiracy to

                             distribute and _possess with intent to distribute 28 grams and more of mixtures and substances

                             containing a detectable amount of cocaine base, in a form commonly known as "crack cocaine,"

                             in violation of Title 21, United States Code, Section 846 (Count One); distribution and possession

                             with intent to distribute 28 grams and more of mixtures and substances containing a detectable

                             amount of cocaine base, in a form commonly known as "crack cocaine," in violation of Title 21,

                             United States Code, Sections 841(a)(l) and (b)(l)(B) (Count Two);

                                            WHEREAS, the Information included a forfeiture allegation as to Counts One and

                             Two, seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section 853,

                             of any and all property constituting or derived from any proceeds the Defendant obtained directly

                             or indirectly as a result of the offenses charged in Counts One and Two of the Information and any

                             and all prope~y used or intended to be used in any manner or part to commit and to facilitate the

                             commission of the offenses charged in Counts One and Two of the Information;

                                            WHEREAS, on or about September 3, 2019, the Defendant pled guilty to Counts

                             One and Two of the Information, pursuant to a plea agreement with the Government, wherein the
.

    Defendant admitted the forfeiture allegation with respect to Counts One and Two of the

    Information and agreed to forfeit to the United States, pursuant to Title 21, United States Code,

    Section 853, a sum of money in United States currency, representing any and all property

    constituting or derived from any proceeds the Defendant obtained directly or indirectly, and any

    and all property used or intended to be used in any manner or part to commit and to facilitate the

    commission of the offense charged in Count One of the Information;

                   WHEREAS, the Defendant consents to the entry of a money judgment in the

    amount of $19,4170.00 in United States currency, representing the proceeds traceable to the offense

    charged in Count One of the Information that the Defendant personally obtained; and

                   WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

    Defendant, the proceeds traceable to the offense charged in Count One of the Information cannot

    be located upon the exercise of due diligence;

                   IT IS HEREBY STIPULATED AND AGREED, by and between the United States

    of America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States

    Attorney Michael Longyear of counsel, and the Defendant, and his counsel, Anthony Barkow,

    Esq., that:

                   1.     As a result of the offense charged in Count One of the Information, to which

    the Defendant pled guilty, a money judgment in the amount of $19,470.00 in United States

    currency (the "Money Judgment"), representing the proceeds traceable to the offense charged in

    Count One of the Information, shall be entered against the Defendant.

                   2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

    Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, MORY
KABA, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.

               3.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the "United States Marshals Service" and

delivered by mail to the United States Attorney's Office, Southern District of New York, Attn:

Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's Plaza, New

York, New York 10007 and shall indicate the Defendant's name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Asset Forfeiture Fund, and the United States shall have dear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,

upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment, the United States

Attorney's Office is authorized to conduct any discovery needed to identify, locate or dispose of

forfeitable property, including depositions, interrogatories, requests for production of documents

and the issuance of subpoenas.

               7.      This Court shall retain jurisdiction to enforce this Consent Preliminary

Order of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of

the Federal Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney's Office, One St. Andrew's Plaza, New York, New York 10007.

               9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York


By:~
                                                                   ld/t1/!q
 MichaelLongyear                                                    DATE
 Assistant United States Attorney
 One St. Andrew's Plaza
 New York, NY 10007
 (212) 637-2223


MORY KABA


By:

        MO:~K#
          #~                               ----
By://~-
 ~·Anthony Barkow, Esq.
    Attorney for MORY KABA



SO OrERED:          A_,'\        /J
~
.·
                   ~-
      N0RABL~OLLEEN MCMAHON
                                                                    1"Lil, I IJ
                                                                    ~
  CHIEFUNITED STATES DISTRICT JUDGE
